Title: To James Madison from John Armstrong, Jr., 4 September 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 4 Sept. 1807.

I had the honor of stating, in my letter of the 23d. of August last, a complaint made by order of the Emperor, against Mr. Davis, Consul of the U. S. at Tripoli, for an omission of civility towards H. M.’s Consul residing at that place; and I have now to present another, from the same Quarter, against Mr. Kuhn, our Consul at Genoa.  The offense imputed to the latter, is of a character much more serious, than that imputed to the former: In a word, they suspect M. K. of being a British Spy.  This you will find sufficiently intimated in the letter of the minister of General Police, a Copy of which is herewith enclosed.  His Majesty notwithstanding continues to him, on my application, his authorisation as a public functionary, believing, that if his removal from Genoa should become necessary, the Government of the U. S. will immediately adopt means to effect it.  I have the honor to be, Sir, with very high consideration & respect, your most obedt. & very hum Servt.

John Armstrong


P. S.  Being on the subject of consuls, it may not be amiss to inform you, that you have two or three others whose standing is very little better than that of Mr. Kuhn, and (were it not for the order of Knight-hood) perhaps somewhat worse.  These are, Mr. Lowel of Rochelle; (who by the way has not been at his Post since my arrival in France) Mr. Patterson of Nantes & Mr. Alexander & his deputy (Curtis) of Rotterdam.  Their leanings are to England and they often betray them.  A fifth, but of a description altogether different, is Aron Vail of L’Orient.  I will say nothing of this man’s bankruptcy both of fortune & character (which have been long known) but of an Act of recent date which ought alone to remove him.  You will find it with some other circumstances with which it is connected, in the sub-joined extract from a letter of mine to Mr. Ewing of Madrid of the 31st. of August.
"There is now at Madrid a naturalized American, with respect to whom and his business, it becomes my duty to put you on the alert.  This Man’s name is McClure.  He is at once the Cap. of an American registered Ship and a proprietor in East Florida, characters not very reconcileable.  Professing to have much intimacy with the Prince of Peace and a great variety of means to accomplish his objects with that Minister, he organized (as I am credibly informed) while here, a society for the purpose of out-bidding the U. S. in the purchase of the Floridas.  The extent to which they proposed to go was eleven millions of dollars, ten of which were to be given to Spain and one to the Prince of P___e as a doceur.  The subscription was left here to be filled, while he proceeded to Madrid & prepared things and persons for it’s arrival.  This information was given by A. Vail, a consul of the U. S. for the port of L’Orient, to a person of respectability whom he invited to join in the Speculation & who communicated it to me.  Vail is the Agent of McClure in prosecuting a prize cause here.  You will best know, what use can be made of this discovery at Madrid."


J. A.


28 Sept. 1807
The letters enclosed from P. Kuhn & his wife, will inform you of his arrest &c.  Little as the man merits my interposition on personal grounds, I will not forsake him, provided his crimes or his indiscretions have not gone beyond the limits I suppose.  If his detention be not a hasty thing of the local authorities only, I shall be obliged to nominate a Deputy for that Post & its dependancies.
But you may readily believe, that no person willing to take the place of Deputy Consul can be fit for the trust.  If, from any cause, a removal of Kuhn should take place, it would be well to appoint some respectable man of the Country, such as Cathalan of Marseilles or  of Dunkirk.  They do much better than our own Coml. adventurers, who bringing with them nothing but poverty and tricks, are more likely to injure than help either our character or our business.


1st. October.
I have received an answer to my letter of the 31st. of August from Mr. Erving, by which it appears, that the speculating land Company of which Vail is a member & McClure an Agent, is made up of Liverpool merchants.  The Paris branch, consists only of American Renegades.  One of their objects was to establish in the Floridas a great depot of Slaves, to be smuggled into our Southern & western country.


30. Octob.
The following letter with respect to Mr. Kuhn is just received.
A copy or extract of a letter of Champigny to Armstrong, October 28, 1807, follows.


Another letter of the same date informs me of Kuhn’s personal liberation, "mais qu’il soit obligé de sortir de Genes et de retirer à la distance de quarante lieues des cotes et des leius ou la Cour reside sous peine d’etre arreté &c.“

